Citation Nr: 0901412	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  02-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for arteriosclerosis obliterans 
of both lower extremities.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to February 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's claim of service connection 
for arteriosclerosis obliterans of both lower extremities.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed decisional letter in December 1981 declined 
to reopen a claim of service connection for arteriosclerosis 
obliterans of both lower extremities that was originally 
denied on the basis that such disability was not manifested 
in service or within one year of service or otherwise related 
to service.

2. Evidence received since the December 1981 decisional 
letter does not tend to show that the veteran's 
arteriosclerosis obliterans of both lower extremities 
manifested in service or within one year of service or is 
otherwise related to his service, does not relate to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for arteriosclerosis obliterans of 
both lower extremities, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the December 1981 decisional letter 
is not new and material and the claim of service connection 
for arteriosclerosis obliterans of both lower extremities may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, January 
2005 and August 2007 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
instructed the appellant that since his claim for service 
connection for arteriosclerotic obliterans of both lower 
extremities had been subject to a previous final denial, in 
order for him to reopen his claim he needed to submit new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
They explained what kind of evidence would be new and 
material, the basis of the previous denials, and what the 
evidence must show to substantiate a claim of service 
connection for arteriosclerotic obliterans of both lower 
extremities.  Id.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the June 2007 letter 
informed the appellant of disability rating and effective 
date criteria. 

The veteran's pertinent private and VA treatment records have 
been secured.  He identified current VA treatment, but an 
August 2008 RO search revealed no additional pertinent 
treatment at either VAMC Salisbury or the Winston-Salem 
Satellite Outpatient Clinic.  The Board notes that in an 
August 2007 VA Form 21-4142, Authorization and Consent to 
Release Information to VA, the veteran identified receiving 
treatment from Dr. H. E. B.  The RO did not request these 
records prior to the expiration of the release form; in 
August 2008, the RO sent the veteran a letter asking him to 
provide another VA Form 21-4142 for Dr. H. E. B so it could 
request these records.  He did not respond to this request.  
The duty to assist is not a one-way street (see Wood v. 
Derwinski, 1 Vet. App. 190 (1991)).  The Board notes that 
treatment records from Dr. H. E. B. that were previously 
associated with the claims file reflect that he is a 
psychiatrist and treats the veteran for his psychiatric 
problems; it is unlikely that treatment records from this 
psychiatrist would provide new and material evidence 
regarding the issue of service connection for 
arteriosclerosis obliterans of both lower extremities.  
Hence, the Board finds that remanding the veteran's case 
again to attempt to secure a release form from the veteran to 
obtain these records would unnecessarily cause further delay 
in his case.

The May 2007 remand requested that the RO attempt to obtain 
the veteran's Social Security Administration (SSA) records.  
A July 2007 SSA response indicates that the veteran's 
"CAVE" folder had been destroyed and that there were no 
medical documents on SSA's computer system for the veteran.  
An August 2007 RO letter notified the veteran and his 
attorney that SSA was unable to provide VA with the requested 
medical evidence and asked the veteran to send a copy of the 
SSA records if he had them.  In a September 2007 statement, 
the veteran reported that he did not have any copies of his 
SSA records.  As these records are unavailable, VA has 
completed its duty to assist regarding obtaining the 
veteran's SSA records.

The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  Thus, VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the appellant's claim of service connection 
for arteriosclerosis obliterans of both lower extremities was 
denied by an August 1967 Board decision.  He was properly 
notified of that decision.  Accordingly, it is final.  
38 U.S.C.A. § 7104.  A December 1981 decisional letter 
declined to reopen the veteran's claim.  He was properly 
notified of that decision and of his appellate rights, and he 
did not appeal it; hence, it also is final.  38 U.S.C.A. 
§ 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the term "factual basis" is defined as the claimant's 
underlying disease or injury, rather than as symptoms of that 
disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. 
Cir. 2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 1337.  The Board notes that the claims previously 
denied and the current claim to reopen are based on the same 
factual basis as they have involved arteriosclerosis 
obliterans of both lower extremities.  Id. at 1335, 1337.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in August 2003), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arteriosclerosis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence of record in December 1981 included the veteran's 
service treatment records (STRs) which are silent for 
treatment regarding arteriosclerosis obliterans of both lower 
extremities or any related symptoms.  On January 1954 
separation examination and April 1958 examination (completed 
during reserve service), clinical evaluation of the vascular 
system and lower extremities was normal.  A January 1954 STR 
indicates the veteran complained of "cold"; he was treated 
with "APC PB2" and returned to duty.

August to September 1965 VA treatment records show the 
veteran was hospitalized for arteriosclerotic obliterans; an 
aortic to the left external iliac and right common femoral 
bypass prostatic graft was performed.  He had previously 
undergone an aortic iliac endarterectomy in 1963 and a right 
iliofemoral bypass graft in April 1965.  

May to June 1966 VA treatment records show the veteran was 
hospitalized for additional surgery.  The diagnosis was 
arteriosclerotic obliterans, bilateral, status postoperative 
aorta femoral bypass graft with clot of the right limb.

A December 1965 letter from private Dr. E. L. L. states that 
he first treated the veteran in 1962 when he complained of 
becoming numb from his waist down after walking one block.  
He reported the veteran continued to have ischemic 
manifestations of atherosclerotic occlusive disease of the 
abdominal aorta and iliac vessels.

September 1966 to December 1966 VA treatment records show 
continuing treatment for arteriosclerotic obliterans.  
December 1966 and September 1969 VA examinations document the 
veteran's symptoms of arteriosclerotic obliterans for pension 
purposes.

Evidence added to the record since December 1981 includes a 
February 1967 letter from the North Carolina Veterans 
Commission indicating that the veteran was receiving SSA 
benefits for ischemic manifestations of arteriosclerotic 
occlusive disease of the abdominal aorta and iliac vessels.  
This letter also states that the representative believed VA 
was correct to deny the veteran's service connection claim as 
there was no evidence of any injury or trauma that might have 
brought about his arteriosclerotic obliterans and notes that 
the first diagnosis of the condition was not until 1965.  The 
letter stated VA should grant the veteran Part III benefits 
under the old criteria. 

Service personnel records, including the veteran's DD Form 
214, reflect that the veteran served in Korea from September 
1952 to October 1953 (including transit).  

A September 1989 VA examination (for pension purposes) report 
notes that the veteran had longstanding peripheral vascular 
disease, which was first manifested by painful legs in 1963.  
In June 1989, he had grafts on his right leg with the return 
of circulation and absence of pain.  His left leg was painful 
and swollen; his left foot was cold; and he could not walk on 
his left foot.  He gave a history of having a stroke in July 
1989 with right sided numbness in his face.  He reported 
smoking cigarettes all of his life, until recently.  The 
diagnosis was arteriosclerotic obliterans, severe, right and 
left lower extremities with femoral bypass grafts and 
numerous bypass grafts and arteriosclerotic obliterans, left 
carotid occlusion and left ulnar artery. 

September 1986 to March 2005 private treatment records from 
Dr. M. W. F., a July 1990 discharge summary from N.C. Baptist 
Hospital, January 2005 to November 2005 Northern Hospital of 
Surry County treatment records, and VA treatment records show 
continuing treatment for and complications from 
arteriosclerosis obliterans and coronary artery disease.  

During March 2000 VA treatment, the veteran reported a 
history of being on disability secondary to a Korean War 
injury.  An August 2000 VA treatment record states that 
although the veteran had significant vascular diseases, it 
was not believed an episode of pain in his back and 
throughout his leg had vascular etiology.  
A December 2000 letter from the Social Security 
Administration reflects that the veteran was receiving SSA 
benefits.  

A June 2004 letter from Dr. M. W. F. states that the veteran 
had aortic insufficiency, hyperlipidemia, coronary artery 
disease, chronic low back pain, and aortic aneurysm.  The 
letter notes that the veteran had significant peripheral 
vascular disease to the point where he had a femoral bypass 
that was subsequently repeated in 1998.  The vasculopathy had 
limited his ability to ambulate for long periods of time.

In November 2006, the veteran's attorney submitted pictures 
of the veteran in snowy weather in Korea.  

Private and VA treatment records received since December 1981 
are new as they were not previously of record; however, they 
are not material as they do not tend to show that the 
veteran's arteriosclerosis obliterans of both lower 
extremities was incurred in or related to his service, to 
include as related to cold injury therein, or manifested to a 
compensable degree one year after his service.  

The service personnel records showing that the veteran served 
in Korea during the Korean Conflict (including in winter 
months) are new evidence (as they were not previously 
associated with the claims file), and relate to an 
unestablished fact necessary to substantiate the claim as 
they show the veteran presumably was exposed to cold weather.  
However, they do not raise a reasonable possibility of 
substantiating the claim as they do not indicate that the 
veteran sustained cold injuries to his lower extremities 
while serving in Korea.  When considering this evidence with 
the January 1954 STR that shows the veteran was treated for 
"cold", the Board still does not find that the new evidence 
that he was in Korea is material.  The January 1954 entry was 
made several months after he returned from Korea and it is 
not clear exactly what the "cold" complaint was [notably, 
the treatment was limited to an APC tablet, and the veteran 
was returned to duty (suggesting an upper respiratory 
infection)].  Significantly, the veteran's separation 
examination was completed seven days after this "cold" 
treatment and the veteran did not report experiencing any 
cold injury related symptoms at that time.  Manifestations of 
cold injuries and their residuals (and specifically vascular 
symptoms of the lower extremities, as those are the residuals 
alleged with the instant claim) were not noted in service.  
Notably, the January 1954 treatment record was considered 
prior to December 1981 and the evidence that the veteran had 
earlier served in Korea does not raise a reasonable 
possibility of substantiating the veteran's claim as it does 
not indicate there may be an association between the 
veteran's service (and alleged cold injury therein), and 
current arteriosclerosis obliterans of both lower 
extremities.

The February 1967 letter from the North Carolina Veterans 
Commission is new as it was not previously of record, 
however, it is not material as it does not show the veteran 
experienced a cold injury in service or that arteriosclerosis 
obliterans of both lower extremities is related to his 
service.  Notably, it weighs against the veteran's claim as 
the representative states his belief that VA was correct in 
denying the veteran's service connection claim.  It states 
that VA should grant the veteran nonservice-connected pension 
benefits; however, the veteran has been receiving such 
benefits pursuant to an April 1967 rating decision, and any 
issue relating to those benefits is not currently before the 
Board.

The veteran has not submitted new competent (medical) 
evidence that arteriosclerosis obliterans of both lower 
extremities manifested in service or within one year of 
service or is otherwise related to his service, including to 
any cold injury experienced therein.  While his statements 
are presumed credible in a claim to reopen, it is beyond his 
competence as a layperson to opine regarding medical 
diagnosis or etiology; hence, his opinions that the 
disability is related to his service are not material 
evidence sufficient to reopen his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the new evidence does not relate to unestablished 
facts necessary to substantiate the claim that would also 
raise a reasonable possibility of substantiating the claim, 
and is, therefore, not material.  Hence, the preponderance of 
the evidence is against the veteran's claim to reopen and it 
must be denied.



ORDER

The appeal to reopen a claim of service connection for 
arteriosclerosis obliterans of both lower extremities is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


